Citation Nr: 0017195	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-05 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1963.  Additionally, the record reflects that the 
veteran had over 5 years of prior service in the National 
Guard.

Service connection was previously denied for headaches by an 
April 1986 rating decision.  The veteran was informed of this 
decision by correspondence dated in May 1986, and did not 
appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which found that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for headaches.

The veteran provided testimony at a personal hearing 
conducted before the RO in April 1998, a transcript of which 
is of record.

It is noted that the RO determined in a January 2000 
Supplemental Statement of the Case that new and material 
evidence had been submitted, but that the underlying claim 
was denied on the merits.  Despite the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  Service connection was previously denied for headaches by 
an April 1986 rating decision.  The veteran was informed of 
this decision by correspondence dated in May 1986, and did 
not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for headaches bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has submitted medical evidence that he 
experiences chronic headaches due to his account of an in-
service injury.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision denying service connection 
for headaches is final.  38 U.S.C.A. § 4005(c) (1982) 
(38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999)); 38 C.F.R. 
§ 19.192 (1985) (38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for headaches, 
the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).

3.  The veteran's claim of entitlement to service connection 
for headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's head, face, neck, and scalp were 
clinically evaluated as normal on his April 1954 original 
enlistment examination for the National Guard, and on his 
September 1958 pre-induction examination.  At both of these 
examinations, the veteran reported that he had never 
experienced frequent or severe headaches.  The service 
medical records show no diagnosis of or treatment for a 
chronic headache disorder during his period of active duty.  
However, records dated in July 1960 show that the veteran was 
treated for a bleeding laceration over the left eye from 
being hit with a foreign body.  At that time, the veteran 
reported that he had had three bottles of beer.  The wound 
was sutured.  The veteran was again seen 4 days later for 
removal of sutures.  Both of these entries reflect that the 
wound was limited to the left lateral eye brow; there is no 
indication of any dental trauma.  Likewise, the service 
dental records are negative for any indication that the 
veteran sustained any dental trauma in July 1960.  The 
veteran's head, face, neck, and scalp continued to be 
clinically evaluated as normal on a June 1962 periodic 
examination, and on his October 1963 release from active duty 
examination.  At the time of the October 1963 examination, 
the veteran reported that he had never experienced frequent 
or severe headache.

The veteran submitted his original claim of entitlement to 
service connection for headaches in November 1985.  In an 
accompanying Report of Accidental Injury, he attributed his 
headaches to an injury that occurred in 1961 while on active 
duty.  He reported that he was sitting in his barracks, after 
duty hours, when there was a knock on the barracks door.  The 
veteran reported that he went to answer the door, and that 
there were three men standing there who then proceed to hit 
him over the left eye and beat him.  He stated that the 
military police were not notified of this assault.

VA medical records were subsequently obtained that were dated 
in December 1985.  Among other things, these records note 
that the veteran complained of frequent headaches, but did 
not relate these headaches to his period of active duty.

The veteran underwent a VA medical examination in February 
1986.  At this examination, the veteran reiterated his 
account of being assaulted by three men while on active duty.  
Following examination of the veteran, the examiner diagnosed, 
among other things, headaches of undetermined origin.

By an April 1986 rating decision, service connection was 
denied for headaches.  However, it is noted that this rating 
decision did grant service connection for a well-healed 
laceration scar over the left eyebrow, which was evaluated as 
noncompensable (zero percent).  The veteran was informed of 
this decision by correspondence dated in May 1986, including 
his right to appeal.  No subsequent communication appears on 
file from the veteran until August 1996, when he requested 
that his claim be reopened.

The additional evidence submitted to reopen the veteran's 
claim includes the following:

(1)  Private medical records from a Dr. Andrews which cover a 
period from July to September 1996, and a December 1998 
statement.  These records show treatment for headaches, among 
other things.  In the December 1998 statement, Dr. Andrews 
opined that "[i]t [was] as likely as not" that the 
veteran's headaches were caused by being struck during a 
fight while on active duty.

(2)  A VA stomach examination conducted in October 1996.  At 
this examination, it was noted that the veteran was beaten in 
"1991" which resulted in a scar over the left eye.  It was 
further noted that he had recurrent headaches which began in 
his left temporomandibular joint, and radiated up into both 
the supraorbital areas and was associated with nausea.  It 
was also noted that a Dr. Schaffert saw the veteran in 
October 1996, and felt that the veteran had rather typical 
temporal and preauricular headaches which were due to 
temporomandibular joint dysfunction.  Following examination 
of the veteran, the examiner diagnosed, among other things, 
temporomandibular joint disease with headaches, nausea, and 
vomiting recurring and troublesome - by history only.  The 
examiner further stated that this condition was to be 
determined by board.

(3)  Private medical records from Dr. Schaffert which cover a 
period from October 1996 to January 1997.  These records 
reflect that Dr. Schaffert saw the veteran for a neurologic 
consultation regarding a purported 30 year history of 
headaches.  It was noted that the veteran reported that he 
had been assaulted by three men in 1961, while in the 
military, and that this resulted in severe jaw pain and loss 
of a few teeth.  The veteran also reported that he sought 
treatment while on active duty, but he was only given APC 
caplets.  Moreover, these records also reflect that Dr. 
Schaffert did believe that the veteran's headaches were due 
to temporomandibular joint syndrome, and that the veteran was 
service-connected for his jaw.

(4)  Private medical records from a Dr. Phillips which cover 
a period from December 1993 to October 1997.  Records from 
June 1994 note that the veteran had problems associated with 
light headedness, but otherwise contain no pertinent findings 
regarding headaches.

(5)  Transcript of the veteran's April 1998 personal hearing.  
At this hearing, the veteran testified that he had 
experienced recurrent headaches ever since his period of 
active duty.  He testified that he was being treated by a VA 
physician for his headaches every three months.  The veteran 
contended that his headaches, as well as temporomandibular 
joint syndrome was due to his having been assaulted by three 
guys while on active duty.  He testified that he incurred the 
laceration on his forehead as a result of this assault as 
well.  

(6)  Various VA medical records which cover a period from 
September 1996 to August 1999.  Among other things, these 
records show treatment for headaches on various occasions.  
On several occasions the veteran's VA treating physician 
noted the veteran's account of head trauma in 1960, and that 
his headaches were post-traumatic.  In an undated statement, 
the physician specifically stated that the veteran had 
chronic, daily headaches from the head trauma in 1960.

In a Supplemental Statement of the Case dated in January 
2000, the RO found that the medical opinions submitted which 
related the veteran's current headaches to his account of 
being assaulted by three men while on active duty constituted 
new and material evidence to reopen the underlying claim.  
However, the RO denied service connection for headaches on 
the merits, finding that the evidence of record showed that 
the veteran only had a laceration in the left eyebrow area at 
the time of the injury in 1960.  The RO found that there was 
no evidence of other significant head or jaw injury, or 
concussion, or chronic headaches or temporomandibular joint 
disease during service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  The veteran's claim of service connection for 
headaches was previously denied because there was no 
competent medical evidence which related the disability to 
his period of active duty, to include his account of being 
assaulted by three men.  Here, the evidence submitted to 
reopen the claim includes competent medical opinions from Dr. 
Andrews, the veteran's VA treating physician, as well as the 
treatment records from Dr. Schaffert, which relate the 
veteran's current headaches to his account of being assaulted 
by three men while on active duty.  As this evidence goes to 
the reason for the last prior denial, the Board finds that it 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a).

The Board next finds that the veteran's claim of service 
connection for headaches is well grounded.  The veteran's 
account of being assaulted by three men while on active duty 
is presumed credible for the purpose of determining whether 
his claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Further, the medical records tend to show that the veteran 
currently experiences chronic headaches.  Moreover, the 
December 1998 statement from Dr. Andrews, the undated 
statement from the veteran's VA treating physician, and the 
treatment records of Dr. Schaffert, provide the requisite 
medical nexus in the instant case.  Thus, the claim is well 
grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
headaches does not end with the finding that the case is 
well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

The Board notes that it does not appear that either Dr. 
Andrews, Dr. Schaffert, or the veteran's VA treating 
physician have reviewed the veteran's claims file, including 
the service medical records concerning the treatment the 
veteran received for his eye laceration in July 1960, when 
they issued their respective opinions relating the veteran's 
current headaches to his account of being assaulted by three 
men while on active duty.  As indicated above, these records 
contain no mention of this injury as being the result of an 
assault by three men nor do these records indicate that the 
injury involved his jaw or teeth.  Further, the veteran 
reported at the time of his October 1963 release from active 
duty examination that he had never experienced frequent or 
severe headache.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Court has held that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that this case must be 
remanded for additional development, to include an 
examination to determine the current nature and etiology of 
the veteran's headaches.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for headaches, the 
claim is reopened.

The claim of entitlement to service connection for headaches 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches.  
After securing the necessary release, the 
RO should obtain those records that are 
not on file.

2.  After securing any additional records 
to the extent possible, the RO should 
schedule the veteran for an examination 
to determine the current nature and 
etiology of his headaches.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
expressly state that he has reviewed the 
service medical and service dental 
records, particularly the entries in July 
1960 regarding the injury to the veteran 
left eye brow.  The examiner must express 
an opinion as to whether it is as likely 
as not that the veteran's headaches are 
related to his period of active duty, to 
include his service-connected laceration 
over the left eye.  The examiner should 
also make a specific finding as to 
whether the veteran currently has 
temporomandibular joint disease, and, if 
so, whether it is as likely as not that 
this disability is related to the 
veteran's period of active duty.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



